Title: To Alexander Hamilton from Thomas Marshall, 25 November 1793
From: Marshall, Thomas
To: Hamilton, Alexander



Paterson [New Jersey] Novr. 25th. 1793
Sir

Our Brass Founder, Richard Wittingham, is now on his road to Wilmington to recover of Mr Hall and Mr Pearce a Considerable Sum they stand Indebted to him for Castings, and taking the Oppertunity of his Conveyance to Philadelphia, I beg leave respectfully to Submit the following (as Concisely stated as possible) to your Approbation. From the length of time I served this Society at a low Salary, I was thrown behind hand in my Finances; which you generously in part did away by a Twelvemonth advance in Salary—but I have never been able to Overcome that advance. The Directors are Chiefly Strangers and an Appeal to them perhaps would only be attended with Eneasiness & I have therefore presumed to trouble you and if you will be so Obliging as to lend me One Hundred Dollars, I will send you my promisory Note to repay you in One Twelvemonth. But Although I am much in want of Cash to Answer my present Exigencies, & therefore Solicit you to honor me with it by the Bearer, I shall take the Oppertunity of coming to Philadelphia as soon as possible to lay before you proposals for Countenancing my Exertions in the Establishment of the Ginn for Cleaning Seed Cotton, for I give you my word and honor you shall be made acquainted with every particular and the Option of a first refusal. I Never should have made any proposals to you Sir or any other Gentleman, independant of Mr Pearce, had his Conduct not been too highly reprehensible for me to have any further Connextions with him. About the latter end of this or beginning of Next year I will wait on you with an Explanation of my ⟨–⟩ on the Subject of the Ginn, but if you in the ⟨mean⟩ time require any Information by Letter ⟨I⟩ will Immediately send it you, hoping you will honor me so far with your Confidence as to remit by the Bearer, (as the post is uncertain hither) the loan I have respectfully Solicited, I remain
Your Most Obedient   Humble Servant

Thomas Marshall
Honble: Alexander Hamilton Esqr.

